Title: To James Madison from William C. C. Claiborne, 3 April 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 3 April 1806, New Orleans. “As the situation of this Country is somewhat peculiar, perhaps the subject of the inclosed letters deserves the Consideration of our Government. I am myself at a loss to know why Mr. Deforgues has not put the business upon the footting I proposed to him, or made to me some other proposition than the one contained in his letter. His silence may be considered by some as a suspicious circumstance: I would therefore wish to be instructed by you how I am to act in case he shou⟨ld⟩ continue to decline sending me a list of the French Citizens who have reported themselves to him. As in some degree connected with this subject, it may be proper to mention to you, that some of our best Lawyers conceive that those of the Inhabitants of this Country, who have not taken the oath of Allegiance (and they are by the by much the greater number) could not under the existing laws be tried for Treason if they were to take arms against us in the event of a war between Spain and the United States.”
                